Citation Nr: 0631451	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture, right ring finger.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, which denied entitlement to an 
increased (compensable) evaluation for residuals, fracture of 
the right ring finger.

The veteran testified in a hearing before a Veterans Law 
Judge in January 2004 and at a hearing before the undersigned 
on October 13, 2005.  In November 2005, the Board remanded 
this matter to the RO for additional development.  The 
requested development has been completed and the appeal 
returned to the Board for review.

FINDING OF FACT

The veteran's right ring finger disability causes loss of 
sensation and difficulty with activities requiring full range 
of motion of the finger but does not result in limitation of 
motion of other digits and causes minimal interference with 
the overall function of the hand.

CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
right ring finger fracture have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1- 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5227, 5230 (2005);  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence  in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a June 2004 remand, the Board requested that the RO 
provide notice to the veteran regarding the evidentiary 
requirements of a claim for an increased rating.  By letter 
dated in July 2004, the RO provided the veteran with notice 
regarding the evidentiary requirements of a claim for an 
increased evaluation.  The letter also explained VA's duty to 
assist in obtaining evidence to support a claim and requested 
that the veteran submit any relevant evidence in his 
possession.

Although this notice was not provided prior to the initial 
unfavorable rating decision, the Board finds that the veteran 
was not prejudiced.  The veteran was provided with additional 
notice regarding the evidence required to support his claim 
in  the January 2005 and May 2006 Supplemental Statements of 
the Case and was afforded an opportunity to submit any 
additional relevant evidence.  Information regarding 
establishing an effective date and a disability rating was 
also provided in May 2006.


B.	Duty to Assist

The RO has made reasonable efforts to assist the veteran in 
the development of this claim.  The RO has obtained relevant 
medical records and associated them with the claims file.   
The veteran was afforded a VA examination in December 2005 
during which an opinion was obtained.  The veteran has also 
had two hearings before the Board, during which he presented 
testimony regarding this appeal. As the duty to assist has 
been satisfied, the Board may proceed to review the appeal.

II.	Analysis of Claim

The veteran seeks an increased evaluation for the residuals 
of a right ring finger fracture.  The current non-compensable 
evaluation has been in effect since May 1975.  The veteran 
claims that the current rating does not adequately reflect 
the severity of his disability.   

In addition, the veteran contends that his service-connected 
finger disability has contributed to a non-service-connected 
neuropathy of the right wrist.  The veteran contends that 
this wrist injury should be considered in rating his 
disability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  The degree of impairment resulting from 
a disability is a factual determination in which the Board 
must focus on the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both 
claims for an increased rating on an original claim and an 
increased rating for an established disability, only the 
specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005).  The Court has held that the Board must 
determine whether there is evidence of weakened movement, 
excess fatigability, incoordination, or functional loss due 
to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time. See DeLuca v. Brown, 8 
Vet. App. 202, 206 - 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or the same manifestation under 38 C.F.R. § 
4.14).

The RO has evaluated the veteran's right fourth finger 
disability as noncompensable pursuant to Diagnostic Code (DC) 
5227.  The Diagnostic Codes pertinent to the ratings of 
service-connected hand and finger injuries were revised 
during the course of this appeal, effective August 26, 2002.  
See 67 Fed. Reg. 48,784, 48,787 (July 26, 2002).  The version 
of the regulation that is more favorable to he veteran is to 
be applied; however, only the former criteria may be applied 
for the period preceding the effective date of the revised 
criteria.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to the amendment, DC 5227 provided for a noncompensable 
evaluation for ankylosis of any major or minor finger other 
than the thumb, index finger or middle finger.  38 C.F.R. § 
4.71a, DC 5227 (2001).  Extremely unfavorable ankylosis was 
to be rated as amputation under DCs 5152 to 5156.  38 C.F.R. 
§ 4.71a, DC's 5224-5227, Note (2001).  A 10 percent 
evaluation was assignable for amputation of the ring finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto.  A 20 percent evaluation was 
assignable for amputation of the major or minor ring finger 
with metacarpal resection (more than one-half the bone lost).  
38 C.F.R. § 4.71a. DC 5155 (2001).   Prior to August 26, 
2002, there was no DC that allowed for a rating of a hand or 
finger disability based on limitation of motion of the 
fingers.

According to rating criteria in effect since August 26, 2002, 
Diagnostic Code 5227 assigns a noncompensable evaluation  for 
ankylosis of the ring finger or little finger, whether 
favorable or unfavorable. Under Diagnostic Code 5227,  it 
must also be determined whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Diagnostic 
Code 5230 assigns a  noncompensable evaluation for limitation 
of motion of the ring finger or little finger.

The veteran underwent VA examinations in December 2000 and 
December 2005.   At the December 2000 VA examination, the 
veteran complained of difficulty with his right hand grip.  
The examiner noted that the right proximal interphalangeal 
joint was fixed at 60 degrees flexion.  The distal 
interphalangeal joint had motion from 0 with fingers extended 
to 90 degrees of palmar flexion.  The veteran could oppose 
the thumbs to the palm.  The examiner noted that the veteran 
had good grip strength.  The diagnosis was persistent right 
hand, right finger flexion deformity.  Addressing the DeLuca 
factors,  the examiner found no weakness, fatigability, 
decreased endurance or incoordination.  

At the December 2005 VA examination, the examiner noted the 
veteran's history or a tendon injury to the right ring 
finger.  The veteran reported that he is currently employed 
as a stocker for a retail store.  He reported experiencing 
difficulty in his current occupation due to soreness in the 
hand and the wrist.  The veteran also reported that his right 
finger disability prevented him from taking part in some 
leisure activities, such as playing the piano.   He reported 
that he previously worked as a maintenance mechanic and 
stated that his right finger injury caused difficulty related 
to tasks that required him to reach into small spaces or to 
wear gloves.
  
The examiner diagnosed a history of ruptured extensor tendon 
to the right ring finger with flexion contracture of the 
proximal phalangeal joint of about 60 degrees.  The examiner 
noted a history of abnormal sensation of the right little and 
right ring fingers.  With respect to the right ring finger, 
the veteran had 60 degrees flexion contracture of the 
interphalangeal joint of the right ring finger and could 
actively flex the distal interphalangeal joint of the right 
ring finger to 96 degrees.  The metacarpophalangeal joint of 
the right ring finger was hyperextended in a resting position 
and had flexion to 78 degrees.  There was full extension of 
the distal interphalangeal joint of the right ring finger of 
about 96 degrees.  The examiner found that the veteran was 
able to make a tight fist with the right hand.  There was 
mild muscle atrophy of the right hand compared to the left.  
Adduction and abduction of the fingers of the right hand was 
the same on the right side as the left.

The examiner noted the veteran's complaint that he had a 
different sensation of touch in the right ring finger and 
right little finger compared to other fingers.   The examiner 
found that this difference in sensation would affect 
activities that require full use of motion of the right ring 
finger or the ability to slide the finger into small places.   
The VA examiner opined that there was no paralysis of the 
right ring finger.  The examiner opined that the contracture 
of the finger would cause difficulty in sliding the finger 
under an object, when wearing gloves or when performing a 
task requiring full motion of the ring finger.  

With respect to the DeLuca factors, the VA examiner was 
unable to determine any decreased range of motion of the 
fingers of the right hand secondary to any pain from 
repetitious activities, lack of endurance, increase of 
fatigue, weakened movements or incoordination.

Other medical evidence includes a March 2005 letter from the 
veteran's private physician indicating a diagnosis of chronic 
fixed boutonniere deformity of the right hand finger and 
recommending further surgical intervention.

Applying these findings to the rating criteria in effect 
prior to August 22, 2002, the Board finds that a compensable 
evaluation is not warranted.  Specifically, there is no 
evidence of extremely unfavorable ankylosis of the right ring 
finger that would support a compensable evaluation under the 
rating criteria in effect prior to August 22, 2002.  

There is also no basis for a compensable evaluation under the 
rating criteria in effect since August 22, 2002.   There are 
no examination findings to support a rating based on 
limitation of motion of other digits or interference with 
overall function of the hand.  Current examination findings 
reveal some loss of sensation in the right ring finger and 
difficulty with some activities due to contracture of the 
finger. There are no findings of paralysis of the ring 
finger.   Though some limitation of motion of the right ring 
finger has been noted, limitation of motion of the ring 
finger is not compensable under Diagnostic Code 5230.  
Additionally, the medical evidence does not indicate that the 
right ring finger disability results in a compensable 
limitation of motion of the right hand.  

The Board also notes that the veteran's claim for service 
connection for neuropathy of the right hand was denied by 
rating decision dated in March 2005.  The service connection 
claim is not currently before the Board.  However, the Board 
notes that the examiner diagnosed right ulnar neuropathy with 
compression at the elbow and opined that this is a common 
neuropathy and is not related to the orthopedic deformity of 
the right ring finger.  

The Board finds that the there is a preponderance of the 
evidence against the veteran's claim for an initial 
compensable evaluation for residuals of a right ring finger 
fracture.  In reaching this decision, the Board considered 
the history of the disability at issue as well as the current 
clinical manifestations.  The Board also considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is not an approximate balance of positive and negative 
factors with regard to this claim, the doctrine was not for 
application.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied.


ORDER

A compensable evaluation for residuals of a right ring finger 
fracture is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


